Title: To James Madison from Rufus King, 26 April 1801 (Abstract)
From: King, Rufus
To: Madison, James


26 April 1801, London. No. 15. Received instructions several months ago to procure jewels as present for bey of Tunis and had estimated cost at £7,000 sterling. That part of presents consisting of silk and woolen cloth (valued at over £1,000) has been sent to Eaton by Maw-hood and Co. Jewelry is being prepared by Rundel and Bridges to be finished in June, about the same time as the guns and pistols from Mortimer. Has avoided commission costs by going directly to suppliers. Recalls this subject so that arrangements can be made for timely payment. Was informed by Pickering before he left office that he would remit salaries for British and Prussian legations and commissioners, with additional sums for sailors’ relief and maritime legal suits; this was not done. Since then only £1,800 has been remitted, and creditors are pressing for payment of bills.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 9). 4 pp.; marked duplicate; in a clerk’s hand; docketed by Wagner as received 8 July. Printed in King, Life and Correspondence of Rufus King, 3:438–39.


